Case 2:20-cv-07159-SB Document 21-9 Filed 10/23/20 Page 1 of 3 Page ID #:232




                     EXHIBIT I
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-9 08/22/17
                      Doc 56 Filed   Filed 10/23/20  Page
                                               Entered    2 of 309:47:51
                                                       08/22/17  Page ID #:233
                                                                          Desc
                        Main Document Page 1 of 2



 1   PETER C. ANDERSON
     UNITED STATES TRUSTEE
 2   Jill M. Sturtevant, State Bar No. 089395                      FILED & ENTERED
     Assistant United States Trustee
 3   Dare Law, State Bar No. 155714
     Trial Attorney                                                         AUG 22 2017
 4   OFFICE OF THE UNITED STATES TRUSTEE
     915 Wilshire Blvd., Suite 1850                                    CLERK U.S. BANKRUPTCY COURT
 5   Los Angeles, California 90017-5418                                Central District of California
     (213) 894-4925 telephone                                          BY sumlin     DEPUTY CLERK
 6   (213) 894-2603 facsimile
     dare.law@usdoj.gov
 7

 8                               UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
 9                                     LOS ANGELES DIVISION
10
                                                      )
11   In re:                                           )   Case No.: 2:17-bk-19548 NB
                                                      )
12   LAYFIELD & BARRETT, APC                          )   Chapter 11
                                                      )
13                                                    )   ORDER APPROVING APPOINTMENT OF
                                                      )   CHAPTER 11 TRUSTEE
14                                                    )
                                    Debtor.           )   Date: no hearing required
15                                                    )   Time:
                                                      )
16                                                    )   Ctrm: 1575
                                                      )   255 E. Temple Street
17                                                    )   Los Angeles, CA 90012
                                                      )
18                                                    )
19            The Court having considered the United States Trustee’s Application for Order Approving

20   Appointment of Trustee and Fixing Bond (dkt. 53, the “Application”), and for good cause

21   appearing, it is hereby

22            ORDERED that the Application is granted, and it is

23            ///

24            ///

25            ///
              ///
26
              ///
27
              ///
28

                                                      1
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-9 08/22/17
                      Doc 56 Filed   Filed 10/23/20  Page
                                               Entered    3 of 309:47:51
                                                       08/22/17  Page ID #:234
                                                                          Desc
                        Main Document Page 2 of 2



 1          FURTHER ORDERED that the appointment of RICHARD PACHULSKI as chapter 11
 2   Trustee by the United States Trustee is approved.
 3                                        ###

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23 Date: August 22, 2017

24

25

26
27

28

                                                         2
